Citation Nr: 1136953	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2006 rating decision, the RO denied service connection for PTSD, which it noted was also claimed as depression.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  To ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claims will be considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming an acquired psychiatric disorder, including PTSD and depression, due to events that occurred during his service.  The Board has determined that before it can adjudicate the Veteran's appeal, additional development is required.  

A March 2008 Social Security Administration (SSA) Data Inquiry, contained in the Veteran's claims file, indicates that the SSA denied the Veteran's claim for benefits.  Subsequently, the RO submitted a March 2008 request to the SSA for disability records.  However, no SSA records are contained in the Veteran's claims file, nor is there a response from the SSA stating that the records are unavailable.  Given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Similarly, a 2006 consent form, signed by the Veteran and contained in the claims file, indicates that the Veteran was treated for depression at a VA clinic in Orlando, Florida, approximately between 1991 and 1996.  Notes on the consent form indicate that the Veteran was informed that the records were archived.  However, no VA treatment records concerning treatment for depression from this timeframe are contained in the Veteran's claims file, nor does it appear that the records were requested by the RO.  As these VA records are constructively of record and may be relevant to the Veteran's claim, they must be secured and associated with the claims file on remand.  See Bell. v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.  

2.	Obtain the VA treatment records concerning the Veteran's treatment for depression at a facility in Orlando, Florida, from approximately 1991 to 1996.  

3.	If any of the records requested in items 1 and 2 above are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim of service connection for an acquired psychiatric disorder to include PTSD and depression.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


